ORMOND, J.
The master being entitled to the entire ser-, vices of the slave, is under both a moral and legal obligation to supply his necessary wants. Of the extent of these wants, while under his protection, he is himself the judge. This duty which he owes both to the slave and the community, he cannot absolve himself from, by voluntarily permitting him to be beyond his control, unless he provides some person to stand in the relation of master to the slave.
In the case of Fisher and Johnson v. Campbell, [9th Porter, 210,] this obligation of the master is said to be similar to that of a father to support his children, and we then held that a master might, under peculiar circumstances, be liable fot necessaries furnished to his slaves without his knowledge or consent, and there can be no doubt that medical services, when the necessity for relief was urgent, would stand on the same footing.
The objection of the defendant that another person was bound to pay. for the services rendered, refers no doubt to hirer of the services of the slave. There is no evidence that *68the slave was hired out to another person, but as the cause must be remanded, it is proper to consider the case in that aspect.
At an early period in the history of this court, [Meeker v. Childress, Minor, 109,] it was held, that where a negro was hired out, the owner was not liable for medical services rendered to the slave without, his request, during the period for which he was hired. This decision appears to have been acquiesced in since that time, and may be considered as law. It must, however be confined to those cases in which the hirer retains the possession. The hirer could not, any more than the owner voluntarily permit the slave tó be absent from him; and in such a case there can be no doubt that the owner as well as the hirer would be responsible for necessary medical services rendered to the slave. The master cannot, by his contract with another, absolve himself from the obligation he is under to the slave and the community to afford him protection and provide for his necessary wants in sickness or old age.
The statement in the record is, that there was no one at Pas-cagoula whose duty it was to take care of said negro. In such a case we entertain no doubt that the owner of the slave is responsible for necessary medical attendance.
The Court therefore erred in its charge to the jury, and its judgment is reversed and the cause remanded.